Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 25, 2016

                                        No. 04-16-00335-CV

                                  IN THE INTEREST OF A.M.,

                   From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015-CI-05876
                            Honorable Renée Yanta, Judge Presiding


                                           ORDER
        Appellant timely requested findings of fact and conclusions of law. See TEX. R. CIV. P.
296 (requiring request for findings of fact and conclusions of law to be filed within twenty days
after judgment is signed). The trial court failed to file the findings, and appellant timely filed a
notice of past due findings of fact and conclusions of law. Id. R. 297 (requiring the party making
the request shall within thirty days after original request file notice of past due findings and
conclusions if the trial court fails to timely file findings of fact and conclusions of law). The trial
court did not file the requested findings of fact and conclusions of law.

        In his pro se brief, appellant raised an issue complaining of the trial court’s failure to file
the requested findings. “Following a proper request and reminder, the trial court’s duty to file
findings of fact and conclusions of law is mandatory,” when findings and conclusions are
appropriate. Brown v. McGonagill, 940 S.W.2d 178, 179 (Tex. App.—San Antonio 1996, no
writ). The trial court’s failure to file findings of fact and conclusions of law where all requests
required by the rules have been made is presumed harmful, unless the record affirmatively shows
no injury. Tenery v. Tenery, 932 S.W.2d 29, 30 (Tex. 1996) (per curiam); Brown, 940 S.W.2d at
179-80. The question we must consider in determining harm “is whether the appellant will be
forced to guess the reason or reasons the trial court ruled against it.” Brown, 940 S.W.2d at 180.
Here, appellant asserts he is unable to discern the facts and grounds for recovery with regard to
various parts of the trial court’s judgment.

        Because the lack of findings of fact and conclusions of law may inhibit appellant’s ability
to present his issues on appeal, we abate the appeal and remand the cause to the trial court. We
order the trial court to prepare findings of fact and conclusions of law and file them with the trial
court clerk by September 26, 2016. We further order the trial court clerk to prepare and file a
supplemental clerk’s record with this court containing the findings of fact and conclusions of law
immediately after they are filed by the trial court with the clerk.
       Furthermore, appellant attached an exhibit to his brief and the exhibit contains the full
name and birthdate of A.M., a minor when the underlying suit was filed. All documents filed that
contain such sensitive data must be redacted. TEX. R. APP. P. 9.9(a)-(c). A pro se party must
comply with all applicable rules of appellate procedure. In re A.D.A., 287 S.W.3d 382, 385 n.1
(Tex. App.—Texarkana 2009, no pet.). We therefore strike appellant’s brief. Appellant will have
an opportunity to refile his brief in compliance with Rule 9.9 after the appellate record is
supplemented with the trial court’s findings of fact and conclusions of law.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of August, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court